ORDER
The respondent was suspended from engaging in the practice of law in this state commencing May 30, 1979 until further order of this Court. Our order provided that the respondent could apply for reinstatement on or after September 15, 1979 (401 A.2d 1306). On October 8, 1980 respondent filed a petition for reinstatement. A hearing on the petition was held on April 2,1981 and respondent appeared with counsel.
After consideration of the length of time respondent has been suspended from the practice of law and the nature of the violations, we are of the opinion that no further discipline is required. Respondent has complied with all applicable rules of this Court during his suspension. Under these circumstances, his petition for reinstatement to the practice of law should be granted.
Accordingly it is ordered, adjudged and decreed that respondent, Philip M. Hak, is hereby reinstated to the practice of law in this state, effective April 6, 1981.
SHEA, J., did not participate.